Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 1 of 23. PageID #: 412892




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                    )   CASE NO. 1:17 MD 2804
   OPIATE LITIGATION                               )
                                                   )   JUDGE DAN AARON POLSTER
   THIS DOCUMENT RELATES TO:                       )
                                                   )   OPINION AND ORDER
   Track One Cases                                 )   RE: PREEMPTION
                                                   )


          Four sets of defendants, some overlapping, have filed separate motions for summary

   judgment on the issue of federal preemption of state law claims and federal preclusion of federal

   claims. The moving defendants are identified as follows: Non-RICO Small Distributors1 (Doc #:

   1873), several Pharmacies and Distributors2 (Doc #: 1883), Manufacturers3 (Doc #: 1926), and


          1
            The motion identifies the “Small Distributors” as H.D. Smith, LLC, Anda, Inc.; Henry
   Schein, Inc.; and Prescription Supply, Inc. (Doc #: 1873 at 1.) The Court subsequently severed all
   but Defendant Henry Schein, Inc. (Doc #: 2399.)
          2
            “Pharmacy Defendants” are CVS Rx Services, Inc. and CVS Indiana, L.L.C. (“CVS
   Distributors”); Rite Aid of Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center (“Rite
   Aid”); Walgreen Co. and Walgreen Eastern Co. (“Walgreens”); HBC Service Company, an
   unincorporated operating division of Giant Eagle, Inc. (“Giant Eagle”); Discount Drug Mart
   (“DDM”); and Walmart Inc. (“Walmart”). “Distributor Defendants” who join in this motion are
   AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation. (Doc #:
   1883-3 at 1 n.1.)
          3
             Specifically, the motion identifies “Manufacturers” as “Purdue Pharma, L.P., Purdue
   Pharma, Inc., The Purdue Frederick Company, Inc., Endo Health Solutions Inc., Endo
   Pharmaceuticals Inc., Par Pharmaceutical, Inc., Par Pharmaceutical Companies, Inc. …, Janssen
   Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., Ortho-
   McNeil-Janssen Pharmaceuticals, Inc., n/k/a Janssen Pharmaceuticals, Inc., Johnson & Johnson,
   Noramco, Inc., Teva Pharmaceutical Industries Ltd., Teva Pharmaceuticals USA, Inc, Cephalon,
   Inc., Allergan plc f/k/a Actavis plc, Allergan Finance, LLC, f/k/a Actavis, Inc., f/k/a Watson
   Pharmaceuticals, Inc., Allergan Sales, LLC, Allergan USA, Inc., Watson Laboratories, Inc., Actavis
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 2 of 23. PageID #: 412893



   Generic Manufacturers4 (Doc #: 1860). Plaintiffs filed a single opposition brief addressing Generic

   Manufacturers’ motion (Doc #: 2251), and a consolidated memorandum of opposition addressing

   the other three motions (Doc #: 2171). The moving Defendants then filed reply briefs. (Doc ##:

   2447 (Generic Manufacturers), 2455 (Manufacturers), 2465 (Non-RICO Small Distributors), 2467

   (Pharmacies and Distributors)). This Opinion and Order addresses all four motions.



                                                    I.

          The allegations underlying the Track One complaints,5 as well as in much of this multidistrict

   litigation (“MDL”), have been accurately set forth by Magistrate Judge David A. Ruiz in the Summit

   County R & R (Doc #: 1025 at 3-11), the Muscogee Nation R & R (Doc #: 1499 at 8-14), and the

   Blackfeet Tribes R & R (Doc #: 1500 at 4-6). Most preemption issues raised in the four pending

   motions have already been raised, addressed, and ruled on as a matter of law in the three R & Rs,


   LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc, Mallinckrodt, plc, Mallinckrodt LLC, SpecGx
   LLC, Allergan Sales, LLC, Allergan USA, Inc., Warner Chilcott Company, LLC, Actavis South
   Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis
   Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City, and
   Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc.-Florida.” (Doc #: 1926 at 1.)
          4
              The motion identifies the “Generic Manufacturers” as “Actavis Pharma, Actavis LLC,
   Watson, Warner Chilcott Company, LLC, Actavis South Atlantic LLC, Actavis Elizabeth LLC,
   Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis Kadian LLC, Actavis Laboratories UT,
   Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City, and Actavis Laboratories FL, Inc., f/k/a Watson
   Laboratories, Inc.-Florida (collectively, the ‘Actavis Generic Defendants’); Endo Pharmaceuticals
   Inc. and Endo Health Solutions Inc. (collectively, “Endo Defendants”); Par Pharmaceutical, Inc. and
   Par Pharmaceutical Companies, Inc. (… collectively, “Par Defendants”); Teva Pharmaceuticals
   USA, Inc. (‘Teva USA’), Inc.; and the generics business of Mallinckrodt LLC and SpecGx LLC
   (together, “Mallinckrodt”). (Doc #: 1860.) There is significant overlap between “Manufacturers” and
   “Generic Manufacturers,” as the latter are included in the former but not vice versa.
          5
             The reference to Track One cases are to County of Summit, Ohio, et al. v. Purdue Pharma
   LP, et al., Case No. 1:18-op-45090 and County of Cuyahoga, Ohio v. Purdue Pharma LP, et al, Case
   No. 1:17-op-4500, both of which will be tried together in October 2019.

                                                   -2-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 3 of 23. PageID #: 412894



   as set forth in greater detail below. Since no party filed objections challenging Magistrate Judge

   Ruiz’s recommended rulings on the subject of preemption (Doc #: 1203 at 2; Doc #: 1680 at 28),

   they became rulings of the Court and the law of the MDL.

          A. Summit County R & R (Doc #: 1025).

          In Summit County, Manufacturer Defendants moved to dismiss all of Plaintiffs’ state law

   claims, arguing they were preempted because they conflicted with decisions of the Food and Drug

   Administration (“FDA”) regarding approval and labeling of prescription opiates. Without repeating

   in great detail Manufacturers’ arguments, they generally contended that: (1) state law claims

   involving the marketing of opioids were preempted when a claim would require a drug manufacturer

   to make statements about safety or efficacy in marketing materials that differed from what the FDA

   required; (2) state law claims involving off-label use were preempted because the FDA was invested

   with exclusive authority and a variety enforcement options existed to address off-label promotion;

   and (3) the diversion-monitoring theory advanced by Plaintiffs was preempted because state law

   would stand as an obstacle to the accomplishment and execution of the FDA’s objectives.6 In other

   words, Manufacturers argued that each of Plaintiffs’ claims would undermine the FDA’s decision

   to make prescription opioids available to the public and would also force Manufacturers to stop

   selling those drugs over concerns about liability.

          The Court declined to read Plaintiffs’ allegations so narrowly. The Court found that the state

   law claims were “not premised upon inappropriate labeling or a fraud on the FDA, but rather


           6
            As Defendants did not raise express preemption or field preemption, their defenses were
   based solely on conflict preemption, which occurs when either: (1) compliance with both federal and
   state laws is a physical impossibility, or (2) state law stands as an obstacle to the accomplishment
   and execution of the full purposes and objectives of Congress. Yates v. Ortho-MdNail-Jannsen
   Pharmaceuticals, Inc., 808 F.3d 281, 293-94 (6th Cir. 2015).

                                                   -3-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 4 of 23. PageID #: 412895



   fraudulent marketing in the promotion and sale of their opioids” (Summit R & R at 50); Plaintiffs

   were not seeking to enforce the provisions of the Federal Food, Drug, and Cosmetic Act (“FDCA”),

   but their allegations were “of the type that would traditionally be brought as state law claims [prior

   to the enactment of the FDCA]” (id. at 52);7 and the argument that state law imposed a duty to

   monitor the sale of opioids with due care was not inherently “inconsistent with the purposes of the

   FDCA, and thus not preempted” (id. at 54).8

          B. Muscogee Nation R & R (Doc #: 1499).

                    1. Manufacturers.

          In Muscogee Nation, Manufacturers asserted a new basis for preemption not briefed in the

   Summit County motion to dismiss.9 Manufacturers argued that Plaintiffs’ state law claims were

   preempted because it would be impossible for them to comply with federal law requirements and

   state law judgments arising from those claims. In support, Manufacturers narrowly construed

   Plaintiffs’ claims as seeking label changes and cited the FDA’s July 2012 response to a citizen

   petition from Physicians for Responsible Opioid Prescribing (the “PROP” Petition), which rejected

   PROP’s proposed label changes, as “clear evidence” the FDA would not have approved Plaintiffs’

   purported label changes.10

           7
            In support, the Court cited Loreto v. Procter & Gamble Co., 515 Fed. App’x 576, 579 (6th
   Cir. 2013).
           8
            Here, the Court cited Wyeth v. Levine, 555 U.S. 555 (2009) (rejecting a similar argument,
   noting that “with limited resources to monitor the 11,000 drugs on the market, the FDA appears to
   view state tort law as a ‘complementary’ form of drug regulation”). Id. at 574-75.
           9
               The Court need not discuss preemption arguments previously raised and decided.
           10
           “A failure to warn claim is preempted where the manufacturer of the drug proves that it
   was impossible to comply with state and federal law by submitting ‘clear evidence that the FDA
   would not have approved a change’ to the drug’s label.” Rheinfrank v. Abbott Lab., Inc., 119

                                                    -4-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 5 of 23. PageID #: 412896



          The Court agreed with Manufacturers that representations made in their marketing materials

   must be consistent with specific pre-approved labels submitted to the FDA; state law claims seeking

   to impose liability on Manufacturers for failing to include statements on their marketing materials

   regarding the correct dosage and duration of treatments were preempted; and any manufacturer that

   markets its product with FDA-approved warnings cannot be liable under state law for failing to issue

   different warnings if the manufacturer can show clear evidence the FDA would have rejected those

   different warnings.

          The Court also found it was unable to conclude the PROP letter satisfied Wyeth’s clear-

   evidence standard for several reasons. Plaintiff was not seeking label changes; the Court could not

   rule on the preemptive effect of the FDA letter in the absence of a full record; and, more importantly,

   even if the Court were to agree with the argument the FDA letter had some preemptive effect, this

   would not preempt every theory of liability articulated by Plaintiffs, e.g., fraudulent marketing and

   the failure to monitor and prevent opioid diversion.

                  2. Generic Manufacturers

          In Muscogee Nation, Plaintiffs contended that Generic Manufacturers had an obligation to

   send “Dear Doctor” letters to healthcare providers, warning them about the risks associated with

   opioid use, that the brand-name manufacturers failed to send. Generic Manufacturers countered that

   liability could not be imposed upon them under state law for failing to send such warning letters

   because that would violate the “sameness principle” – an FDCA requirement that generic

   medications must be the same as their branded equivalents in every clinically significant way,

   including labeling. The Court agreed with Generic Manufacturers, citing PLIVA v. Mensing,



   F.Supp.3d 749, 762 (S.D. Ohio 2015) (quoting Wyeth v. Levine, 555 U.S. at 571).

                                                    -5-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 6 of 23. PageID #: 412897



   wherein the Supreme Court held that Dear Doctor letters qualify as “labeling” for purposes of the

   FDCA. 564 U.S. 604, 612 (2011). (Doc #: 1499 at 35-36.) Nevertheless, the Court found that

   preemption did not bar the state law claims “to the extent they were founded upon allegations the

   Generic Manufacturers engaged in aggressive and misleading marketing and inadequate anti-

   diversion activities.” (Id. at 42.)

           C. Blackfeet Tribes R & R (Doc #: 1500).

                   1. Manufacturers.

           The arguments Manufacturers made in their Blackfeet Tribes motion to dismiss echoed

   arguments they made in Muscogee Nation, and the Court reaffirmed its rulings.

                   2. Generic Manufacturers

           Generic Manufacturers asserted a new basis for preemption, not previously briefed. They

   contended that, by the very nature of a generic manufacturer’s business model, they could neither

   market nor promote their opioids; thus, they could not be liable under state law for falsely marketing

   or promoting them. (Doc #: 1500 at 15.) Generic Manufacturers also argued the complaint contained

   no allegations they engaged in marketing, and accused Plaintiffs of improper group pleading without

   distinguishing between the various Generic Manufacturers, lumping together as “Marketing

   Defendants” both generic and brand-name manufacturers. (Id.)

           The Court recognized that, unlike the complaint in Muscogee Nation, the Blackfeet Tribes

   complaint did not contain specific allegations against Generic Manufacturers. (Id.) The Court

   concluded, however, that the complaint contained plausible allegations of fraudulent marketing and

   failure to monitor against all manufacturers, including Generic Manufacturers, and by “merely

   denying those allegations, the Generic Manufacturers created material issues of fact not suitable for


                                                    -6-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 7 of 23. PageID #: 412898



   resolution on a motion to dismiss.” (Id.)



                                                     II.

          The Court incorporates by reference the summary judgment standard of review articulated

   in Doc #: 2483 at 2-4.



                                                     III.

          A. Manufacturers MSJ (Doc #: 1926).

          On summary judgment, Manufacturers contend discovery has now made it “abundantly clear

   that Plaintiffs are pursuing preempted claims that challenge FDA-approved labeling for the

   Manufacturers’ opioid medications.”11 (Doc #: 1926-1 at 10.) Manufacturers contend that the

   FDA’s 2013 reevaluation and rejection of PROP’s proposed label changes, and a May 2019 FDA

   Memo declining to recommend limits on doses, now constitute “clear evidence” the FDA would

   reject Plaintiffs’ purported label changes because it would be impossible for Manufacturers to

   comply with federal law and also defend state law claims. Furthermore, “[a]s this Court has

   recognized, the term ‘labeling’ as used in the FDCA broadly encompasses representations made in

   marketing materials.’” (Id. at 11 (citing Muscogee R & R at 30)).


           11
             In support of this contention, Manufacturers cite testimony of Plaintiffs’ experts who have
   asserted, for example, that: (1) it is dangerous to prescribe narcotic drugs to patients suffering from
   chronic pain; (2) drug manufacturers overstated the benefits of long-term use for chronic pain; and
   (3) manufacturers falsely stated that opioid medications lead to improved functionality and can be
   used for indications such as back pain and osteoarthritis. (Doc #: 1926-1 at 6-7.) But this testimony
   does not change the nature of Plaintiffs’ claims; rather, it is evidence that is relevant to the question
   of whether Manufacturers knowingly engaged in false and misleading promotion of their opioid
   medications. Moreover, if Manufacturers take issue with Plaintiffs’ experts’ opinions, they can seek
   to limit or exclude those opinions in a Daubert motion and challenge them at trial.

                                                     -7-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 8 of 23. PageID #: 412899



          The Court has previously rejected Manufacturers’ narrow construction of Plaintiffs’

   allegations as effectively demanding nothing more than label changes, and does so again. Plaintiffs

   allege that Manufacturers, despite knowing the highly addictive properties of opioids, initiated a

   massive marketing campaign based on false and misleading information, causing a dramatic increase

   in opioid prescriptions, creation of a black market for opioids, enormous profits for Manufacturers,

   and the public health crisis we find ourselves in today. Plaintiffs allege Manufacturers engaged in

   a series of marketing strategies – funding pain advocacy groups, key opinion leaders, and continuing

   medical education courses – all to spread messages that the risk of addiction is manageable even for

   patients with a history of drug abuse, signs of opioid addiction are actually attributable to untreated

   pain (requiring more opioids), withdrawal can be easily managed, and the risk of addiction from

   chronic opioid therapy is rare. Despite Manufacturers’ contention to the contrary, the Court has

   never held that the term “labeling” is so broad it encompasses the massive marketing campaign

   alleged here.

          Manufacturers recommend this Court follow State of North Dakota v. Purdue Pharma, LP,

   et al., No. 08-2018-CV-01300 (N.D. Dist. Ct. May 10, 2019). There, the court construed North

   Dakota’s allegations (similar to those Plaintiffs assert here) as nothing more than challenges to

   Purdue’s FDA-approved labels, and concluded it would be impossible for Purdue to comply with

   both state and federal law because the FDA’s rejection of PROP’s label changes constituted clear

   evidence the FDA would reject Plaintiffs’ purported label changes. The district court also

   determined that Purdue’s marketing scheme was consistent with its labels.

          There are several problems with this argument. First, Plaintiffs simply have not proposed

   any label changes. Second, there is no evidence the FDA approved or endorsed Manufacturers’


                                                    -8-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 9 of 23. PageID #: 412900



   campaign message that the risk of addiction is manageable for patients with a history of addiction

   problems, or that signs of opioid addiction are actually pseudoaddiction ameliorated with more

   opioids. Third, and more importantly, North Dakota is, by leaps and bounds, an outlier on the

   question of preemption.12

          Manufacturers also contend Plaintiffs’ state law claims premised upon a fraud on the DEA

   are preempted. The Court has already ruled Plaintiffs’ marketing-based claims are not premised on

   a fraud upon the DEA, and thus do not run afoul of Buckman Co. v. Plaintiffs’ Legal Comm., 531

   U.S. 341, 350 (2001).” (Doc #: 1499 at 43 (citing Doc #: 1025 at 50-51).)

          Manufacturers assert that Plaintiffs’ RICO claims “are based on the same allegations of

   inappropriate marketing and labeling that underlie their state law claims” and “Plaintiffs seek to

   impose liability under RICO for the Manufacturers’ failure to make certain warnings that the FDA

   expressly rejected under the FDCA.” (Doc #: 1926-1 at 14.) This argument misrepresents Plaintiffs’

   allegations as previously noted and is rejected for the same reasons.



           12
              See, e.g., State of Ohio, ex rel. Dewine v. Purdue Pharma, LP, et al., No. 17 CI 261, 2018
   WL 4080052 at *3 (Common Pleas Ct., Ross County, Ohio Aug. 22, 2018) (finding no preemption
   because “it is evident in the Plaintiff’s complaint that its claims are based upon misrepresentations
   made by the Defendants concerning the use and safety of opioids which go far beyond labeling.”);
   Grewal v. Purdue Pharma, LP, et al., No. ESX-C-245-17, 2018 WL 4829660 at * (N.J. Ch. Oct. 2,
   2018) (“Here, the Court finds that the State’s allegations do not conflict with federal law. The State
   does not claim that the FDA-approved labeling was inadequate. Nor does the State seek to change
   the labeling. The State alleges that Purdue’s marketing was inconsistent with or not covered by FDA
   approvals.”); City of Chicago v. Purdue Pharma, LP, 211 F. Supp. 3d 1058 (N.D. Ill. 2016)
   (concluding that the City’s allegations primarily sound in fraud and do not challenge the propriety
   of the labeling of opioids); State of New Hampshire v. Purdue Pharma, LP, et al., Case No. 217-
   2017-CV-00402, 2018 WL 4566129, at *2-4 (N.H. Super. Sep. 18, 2018) (denying defendants’
   motion to dismiss based on preemption because their conflict preemption theory presupposed their
   marketing efforts were consistent with their drug labeling); State of Washington v. Purdue Pharma,
   LP, et al., No. 17-2-25505-0 SEA ¶ 5 (Wash. Super. Ct. May 14, 2018) (finding the manufacturer
   engaged in conduct that exceeded the parameters of its labeling).

                                                    -9-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 10 of 23. PageID #: 412901



           B.      Generic Manufacturers’ MSJ (Doc #: 1860).

                   1.     Preemption.

           The preemption argument raised by Generic Manufacturers fails for the same reasons

    Manufacturers’ preemption argument fails – namely, Plaintiffs’ state law claims are not predicated

    upon violations of the FDA or CSA, nor are they accurately characterized as “fraud on the FDA” or

    “fraud on the DEA” claims. Also, to the extent Generic Manufacturers rely on the Muscogee R &

    R, they ignore the express language therein. With respect to Generic Manufacturers’ preemption

    arguments, the Muscogee R & R agreed only with the narrow argument that liability could not be

    “impose[d] upon the Generic Manufacturers … for not sending warnings that the Brand-Name

    Manufacturers had not sent,” explaining that Generic Manufacturers “would have violated the

    sameness principle by sending ‘Dear Doctor’ letters and other communications that surpassed the

    transmission of information the Brand-Name Manufacturers had communicated.” (Doc #: 1499 at

    42.) However, the Muscogee R & R expressly cautioned that, “to the extent that the state-law claims

    depend upon [such] allegations—and only to that extent—the undersigned recommends finding they

    are preempted because it would be impossible for Generic Manufacturers to comply with both

    federal law and the supposed state law duty.” Id. (emphasis added).

           Furthermore, the Muscogee R & R observed that, because Plaintiff had pleaded other

    marketing-related allegations that support the state law claims against Generic Manufacturers,

    preemption did not bar any of those claims “to the extent they are founded upon allegations that

    Generic Manufacturers engaged in aggressive and misleading marketing and inadequate anti-

    diversion activities.” (Id.) Despite not objecting to the preemption portions of the Muscogee R&R,




                                                   -10-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 11 of 23. PageID #: 412902



    Generic Manufacturers again raise a preemption argument.13 (Doc #: 1680 at 28.) Because neither

    the Summit nor the Cuyahoga Plaintiffs have grounded their causes of action upon the theory that

    Generic Manufacturers should have sent “Dear Doctor” letters, the Court finds none of Plaintiffs’

    state law claims are preempted.

                   2.     Evidence of Marketing by Manufacturers of Generics.

           In addition to the preemption argument, Generic Manufacturers assert that Plaintiffs’ false

    marketing claims fail because Generic Manufacturers never promoted the safety or efficacy of their

    opioids. (Doc #: 1860 at 1-7.) Generic Manufacturers’ arguments are without merit and seek to

    recharacterize Plaintiffs’ claims by suggesting Plaintiffs must show false marketing with respect to

    the Generic Manufacturers’ specific generic opioids. As explained in the Summit R & R, Plaintiffs

    assert manufacturers of opioids, including the moving Generics Manufacturer groups herein, initiated

    a massive marketing campaign based on false and misleading information to cause a dramatic

    increase in opioid prescriptions. This was accomplished through the so-called “nine categories” of

    falsehoods and misrepresentations that manufacturers allegedly disseminated through “front groups,”

    through the sponsorship of continuing medical education courses, and through the retention of “key

    opinion leaders.” (See generally Summit R & R, Doc #: 1025 at 3-8; Summit 3AC, Doc #: 1466 ¶¶

    172-436; Cuyahoga 3AC, Doc #: 1631 ¶¶ 157-434.)

           The moving Defendants’ emphasis on the lack of marketing of generics specifically—and

    the high percentage of their sales that derive from generics opioids versus brand names—misstates


            13
              In their objections to the Muscogee R & R, the Generic Manufacturers indicated in a
    footnote that they would not “repeat their previous arguments as to why the FAC should be
    dismissed as to them, including all preemption arguments made in their prior briefing,” but denied
    waiving those arguments, despite not making any specific objection to the Magistrate Judge’s
    recommendation. (Doc. #: 1592 at footnote 3.)

                                                   -11-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 12 of 23. PageID #: 412903



    the question at hand. The causes of action are not asserted against the moving defendants in their

    capacity as manufacturers of generic opioids, or in their capacity as manufacturers of brand name

    opioids, but simply as manufacturers of opioid drugs. Therefore, if Plaintiffs can point to evidence

    supporting their theory that all manufacturers engaged in the false marketing of opioids generally,

    frequently through unbranded promotion, any distinction between those defendants who

    manufactured brand name opioids, those who manufactured generic opioids, or, as appears to be

    most common, those who manufactured both, would be rendered largely immaterial.

            As stated in the deposition testimony of Plaintiffs’ expert David Kessler, M.D.,

            To the extent the opioid manufacturers contributed to a change in the prescribing of
            opioid — the class of opioids, that would refer to affect both branded — especially
            unbranded promotion is going to raise the prescription level of both branded and
            generics… that’s sort of where I — enter an opinion on, that when you do unbranded
            promotion for a class, and that class is opioids as opposed [to brand names] … then
            it affects all, including the generics, and that is covered in the report.

    (Doc #: 1963-16 at 661-662.)

            Plaintiffs’ brief has pointed to numerous pieces of evidence that, viewed in the light most

    favorable to the non-moving party, are capable of supporting their allegations against all four groups

    of moving Generic Manufacturers. The evidence, cited by the Court below, creates a genuine issue

    of material fact as to whether the four groups of moving Generic Manufacturers engaged in the

    fraudulent promotion of opioids as a class of drugs–without distinguishing between branded and

    generic opioid products. Generic Manufacturers’ reply is largely unresponsive to the Plaintiffs’

    argument that the moving Defendants engaged in unbranded promotion of all opioids, and reiterates

    the faulty premise that the allegedly false statements identified by Plaintiffs must be tied to a specific

    generic drug. (Doc #: 2447.)




                                                      -12-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 13 of 23. PageID #: 412904



                           a. Endo/Par Entities14

           Plaintiffs contend that Endo provided at least $31 million in funding to a front group, the

    National Initiative on Pain Control (“NIPC’), between 2001 and 2012. (Doc #: 2251 at 13.) Linda

    Kitlinski, former Endo Director of Clinical Development and Education and NIPC’s direct contact

    person at Endo, testified during her deposition that the strategy for Opana ER, an extended release

    oxymorphone pill, was to “refocus the attention to the appropriate clinical use of opioid analgesics.”

    (Doc #: 1963-20 at 113; Doc. #: 2251, Ex. 36 at 2.) In an email, she indicated that “educational

    programs that are not done through an ‘independent third-party’ will be perceived as inappropriately

    promotional” and agreed with her colleagues that “opioids should be the focus of the new NIPC

    module.” (Doc. #: 2251, Ex. 37 at 2.)

           Plaintiffs further draw this Court’s attention to the following allegedly false or fraudulent

    statements that NIPC made regarding opioids generally, without focusing on brand names or

    generics: (1) “Addiction to opioids in the context of acute pain treatment is rare in those with no

    history of addictive disorder” (id., Ex. 39 at 10); (2) describing as “pseudoaddiction” a patient’s

    pattern of drug-seeking behavior and suggesting such behavior is merely a sign of “inadequate pain

    management” (id., Ex. 40 at 83); and (3) a patient’s “level of function should improve,” allowing


            14
              The MSJ labels Endo Pharmaceuticals Inc. and Endo Health Solutions Inc. collectively
    as “Endo Defendants,” and separately labels Par Pharmaceutical, Inc. and Par Pharmaceutical
    Companies, Inc. collectively, as “Par Defendants.” (Doc #: 1860.) However, all four of these
    defendant companies are “wholly owned subsidiaries of Endo International plc,” according to the
    submitted Corporate Disclosure Statement filed jointly by all four defendants and are all represented
    by the same counsel. (Doc #: 557.) In its reply, without mentioning its connection to Endo, the Par
    Defendants state that Plaintiffs pointed to no evidence of false marketing specifically by them. (Doc
    #: 2447 at 10.) Because neither the motion itself (Doc #: 1860) nor the reply (Doc #: 2447) offer
    any evidence as to the inter-workings or operations of these sibling companies, summary judgment
    for the Par Defendants is not warranted. For the purposes of this motion, the Court treats the Endo
    and Par entities as one corporate grouping.

                                                    -13-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 14 of 23. PageID #: 412905



    him or her to “participate in activities of daily living, such as work and hobbies,” after long-term

    opioid use (id., Ex. 41 at 3.)15

             Endo also allegedly utilized the American Pain Foundation (“APF”) to spread its message

    by supporting APF’s publication of a Pain Action Guide. (Doc #: 2251 at 14.) The Pain Action

    Guide made the following alleged misrepresentations: “Pain medications rarely cause addiction….

    Unless you have a history of substance abuse, there is little risk of addiction when these medications

    are properly prescribed by a doctor and taken as directed.” (Doc #: 2251, Ex. 47 at 10.)

             Another former Endo employee, George Stevenson, stated that while generics were not

    promoted directly to physicians (Doc #: 1971-3 at 213), promotion of the brand-names created a

    sales “pie,” part of which “converts immediately to the generic flavor” (id. at 214). The share of the

    pie that goes to generic opioids almost always increases over time. (Id.) Furthermore, Stevenson

    agreed that, although generics were not marketed directly to physicians, there was some sales effort

    directed by the national account executives to retailers and wholesalers. (Doc #: 1971-3 at 277.)

    Thus, Endo plainly was aware that brand-name marketing would inure to the benefit of its generic

    drugs.

             Given the above evidence, a reasonable finder of fact could find that Endo intentionally

    promoted all opioid sales through front groups that made false representations. Moreover, a finder

    of fact could also reasonably conclude that Endo’s brand-name marketing was also intended to


             15
               The Court’s identification of these examples, as well as other examples of alleged false
    or misleading statements cited below, should not be misconstrued as affirmative findings by the
    Court that the identified assertions are indeed false, misleading, or fraudulent, which remain an issue
    for the trier of fact. Plaintiffs’ expert, David Kessler, M.D., has opined that Endo (Doc #: 2000-8
    at 316-317), Actavis (Id. at 318), Teva (Id.), and Mallinckrodt (Id. at 318-319) all falsely or
    misleadingly minimized the risks of opioid abuse/addiction and/or falsely represented the safety and
    efficacy of their opioid products. Thus, a geuine issue of material fact remains.

                                                     -14-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 15 of 23. PageID #: 412906



    directly benefit their generic variants of the same drug. Therefore, genuine issues of material fact

    remain rendering summary judgment inappropriate.

                           b. Mallinckrodt Entities.

           Plaintiffs draw the Court’s attention to “Pocketcards” carried by Mallinckrodt sales

    representatives that made allegedly false representations about opioids generally, and not limited to

    any brand-name product. These Pocketcards stated in relevant part that: (1) “Risk of addiction [is]

    rare” or “low” when acute pain is managed with opioids (Doc. #: 2251, Ex. 26 at 3; Ex. 27 at 5); (2)

    “Addiction rarely occurs unless there is a hx [history] of abuse” (id., Ex. 4 at 2); (3) “Single-entity

    opioids have no maximum dose but may be limited by side effects” (id., Ex. 27 at 5); and (4)

    “Pseudoaddiction [is] Drug-seeking behavior focused on pain, due to undertreatment of pain.” (id.,

    Ex. 27 at 6.) None of these representations make any distinction between brand name or generic

    opioids.

           Plaintiffs further assert the C.A.R.E.S. Alliance, an alleged front group created by

    Mallinckrodt, actively promoted the book Defeat Chronic Pain Now!, by Bradley Galer and Charles

    Argoff.16. (Doc #: 1466 at ¶¶ 223-225; Doc #: 1631 at ¶¶ 211-213.) The evidence presented shows

    that Mallinckrodt’s documents specifically identified the booklet as an example of an “Education

    and Enabling Tool” for patients. (Doc. #: 2251, Ex. 23 at 2), which was also referenced in

    C.A.R.E.S.’s catalog. (id., Ex. 24 at 14.) Plaintiffs assert that the heavily-promoted book contains

    multiple misleading statements promoting opioid use for pain while minimizing the risk of addiction,

    including:


            16
             Neither Generic Manufacturers’ MSJ (Doc #: 1860) nor Mallinckrodt’s separate MSJ (Doc
    #: 1907) challenge Plaintiffs’ theory that the C.A.R.E.S. Alliance was a front group funded and
    directed by Mallinckrodt.

                                                     -15-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 16 of 23. PageID #: 412907



           “It is currently recommended that every chronic pain patient suffering from moderate
           to severe pain be viewed as a potential candidate for opioid therapy.” (id., Ex. 25 at
           22.)

           “When chronic pain patients take opioids to treat their pain, they rarely develop a true
           addiction and drug craving.” (id., Ex. 25 at 24.)

           “Sometimes chronic pain patients may develop something called pseudoaddiction,
           which is caused by their doctor not appropriately prescribing the opioid medication.
           Pseudoaddiction happens when a patient’s opioid medication is not being prescribed
           in doses strong enough to provide good pain relief, or the drug is not being prescribed
           often enough throughout the day.” id.

           “Only a minority of chronic pain patients who are taking long-term opioids develop
           tolerance.” (id., Ex. 25 at 25.)

           “The bottom line: Only rarely does opioid medication cause a true addiction when
           prescribed appropriately to a chronic pain patient who does not have a prior history
           of addiction.” id.

           “Here are the facts. It is very uncommon for a person with chronic pain to become
           ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any addiction and (2)
           he only takes the medication to treat pain. Studies have shown that many chronic pain
           patients can experience significant pain relief with tolerable side effects from opioid
           narcotic medication when taken daily and no addiction.” (id., Ex. 25 at 26.)

           Again, these alleged misrepresentations are not specific to a particular opioid product,

    branded or generic. Therefore, a genuine issue of material fact remains as to whether the

    Mallinckrodt entities falsely or fraudulently marketed all opioids, including generics.

                          c. Allergan/Actavis Entities17

           Plaintiff’s brief in opposition draws the Court’s attention to the deposition testimony of

    Jinping McCormick, director of marketing of generic drugs for Actavis. (Doc #: 1966-19 at 25.)

    McCormick stated that when she was director, Actavis marketed the following generics: oxycodone


            17
              Whether Actavis is properly classified as part of the Allergan family of companies or the
    Teva family of companies, or neither, is an issue not addressed in this Opinion and Order, as that
    is the subject of a separate motion for summary judgment. (Doc #: 1909 at 5.)

                                                    -16-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 17 of 23. PageID #: 412908



    immediate-release tablets, oxycodone extended-release tablets (generic OxyContin); fentanyl

    patches, oxymorphone extended-release (generic Opana ER), and morphine sulfate extended release

    (generic Kadian). (Doc #: 1966-19 at 25, 27-28.) McCormick testified that ,while Actavis typically

    did not do “a lot of marketing for generics,” the generic version of Opana ER was the subject of

    “more than so-called typical” marketing because they had to “make physicians and the pharmacists

    aware of the introduction of the generic alternative to the brand.” Id. at 74-75.

           Nathalie Leitch, head of Actavis’s brand name marketing (Doc #: 1966-19 at 25), in an email

    to CEO Douglas Boothe on August 26, 2011, stated that an upcoming direct mail and email

    marketing campaign’s “[m]ain messages … are long history of safe and efficicacious [sic] use,

    favorable formulary position and co-pay program.” (Doc. #: 2251, Ex. 58 at 3.) In the very same

    email, Leitch concedes that:

           We have looked at speakers programs and every derivative thereof and have made
           the decision not to pursue. Legal and regulatory have been strongly opposed plus the
           cost-benefit very uncertain given the complete lack of clinical data for Kadian.”
           (emphasis added).

    Id.

           A reasonable finder of fact could conclude, based on the above information, that

    Allergan/Actavis marketed both brand name and generic Kadian; and, based on the email,

    Allergan/Actavis falsely represented a long history of safe use despite the lack of any clinical data

    supporting the assertions. Thus, a genuine issue of material fact arises as to whether

    Allergan/Actavis engaged in false marketing, rendering summary judgment inappropriate.

                           d. Teva Entities.

           Plaintiffs have presented evidence that can be construed as Teva actively seeking “partners”

    through which it could spread its so-called misrepresentations concerning the safety and efficacy of

                                                    -17-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 18 of 23. PageID #: 412909



    opioids. (Doc. #: 2251, Ex. 72 & Ex. 73 at 12) (suggesting that at least one advocacy organization

    had “fewer resources that could be more receptive to a Teva partnership.”) Plaintiffs assert that

    another organization, the American Pain Foundation (“APF”), was a front group funded by Teva,

    which misleadingly held itself out as an “independent, nonprofit organization serving people with

    pain through information, advocacy and support.” (id., Ex. 80 at 3.)

           Teva, through Cephalon, Inc.,18 made the representation in its ESP Patient Tool Kit that:

    “Opioid addiction is rare in people with chronic pain.” (Doc. # 2251, Ex. 86 at 3) (emphasis in

    original). Cephalon further represented that many symptoms that may look like opioid addiction are

    instead symptoms of “tolerance, physical dependence, and pseudo (or false) addiction.” Id. at 3-4.

    During the deposition of Matthew Day, he acknowledged Teva’s sales force was trained to assert

    that, “in patients without personal or family history of substance abuse, addiction resulting from

    exposure to opioid therapy is uncommon.” (Doc #: 1976-11 at 154-155.) Day also explained that

    Teva’s “Pain Matters” was an “unbranded campaign” for opioids that healthcare professionals and

    doctors could access through the internet. Id. at 87-89. By “unbranded,” Day explained by

    contrasting it with branded campaigns that focus on a specific product. Id.

           In a separate motion, Teva has argued that none of Plaintiffs’ experts identified any false

    statements by them, and assert that neither Teva nor Cephalon should be held responsible for



           18
               Teva’s separate MSJ does not distinguish between itself and Cephalon, Inc., even noting
    in a footnote that “Cephalon and Teva USA are referred to as the ‘Teva Defendants.’” (Doc #: 1891-
    2 at 1, n. 1.) Generic Manufacturers’ reply disclaims any affiliation between Teva and Cephalon
    prior to October of 2011, but fails to set forth sufficient factual information that would allow the
    Court to determine whether Teva USA can be held liable for the representations of Cephalon. It
    bears noting that their joint corporate disclosure statement indicates that both Cephalon and Teva
    USA are owned by Teva Pharmaceuticals, Ltd. through a complex web of companies. (Doc #: 546.)
    To the extent the issue is briefed elsewhere in this MDL, it will be addressed in a different Order.

                                                   -18-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 19 of 23. PageID #: 412910



    statements made by third parties—such as organizations that Plaintiffs label as front groups. (Doc

    #: 1891 at 3, 7.) Teva’s separate motion concedes these third-party organizations received funding

    from Cephalon but not from any of the other moving defendants. (Doc #: 1891 at 3.) Teva asserts

    that “the uncontroverted evidence establishes that those third parties independently created their

    publications, and signed agreements specifying that Cephalon did not control the content of what

    they said or wrote.” Id. at 3, 9. Nevertheless, an email from Stacey Beckhardt, who was responsible

    for Teva’s Government Affairs and Advocacy Relations, references a “Teva – American Pain

    Foundation Meeting” scheduled for November 18, 2011, to be attended by the APF CEO and

    numerous members of Teva’s pain marketing team. (Doc. #: 2251, Ex. 74 at 2.) The first item on

    the tentative agenda was “Overview of Transition to Teva Leadership.” Id. Whether groups like APF

    were truly independent third parties or merely front groups, remains an issue of fact for the jury.

    Though Teva contends that funding to these third-party organizations was conditional on their

    independence (Doc #: 1891 at 9), it is the jury’s province to decide whether third-party agreements

    requiring independence were actually followed; and this, to large extent, may depend on the

    credibility of the witnesses called. It is not the Court’s province to weigh the credibility of witnesses

    at the summary judgment stage.

            Finally, Plaintiffs also point to Teva/Cephalon’s large network of CME speakers, and cite

    at least one example where the speaker suggested that addictive behaviors in patients who had been

    prescribed opioids could be the product of “pseudoaddiction, which indicates inadequate pain

    control.” (Doc. # 2251, Ex. 94 at 24.)

            A reasonable finder of fact could conclude, based on the above, that the Teva entities directly,

    as well as through front groups and CME programs, falsely represented the risk of opioid addiction,


                                                      -19-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 20 of 23. PageID #: 412911



    and that these representations were not tied to specific brand names, but applied to opioids generally.

                   3. New or Undeveloped Arguments.

           The Sixth Circuit Court of Appeals has repeatedly approved a district court’s refusal to

    address arguments raised for the first time in a reply brief. See,e.g., Barany-Snyder v. Weiner, 539

    F.3d 327 (6th Cir. 2008) (“When new submissions and/or arguments are included in a reply brief,

    and a nonmovant’s ability to respond to the new evidence has been vitiated, a problem arises with

    respect to Federal Rule of Civil Procedure 56(c).”); Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553

    (6th Cir. 2008) (“[W]e have found issues to be waived when they are raised for the first time in

    motions requesting reconsideration or in replies to responses.”). In addition, “issues adverted to in

    a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

    waived.” United States v. Layne, 192 F.3d 556, 566 (6th Cir. 1999).

           In their reply, Generic Manufacturers argue that causation is lacking with respect to

    Plaintiffs’ false marketing claims. (Doc #: 2447 at 12-13.) Their initial brief in support, however,

    made only the most conclusory statement with respect to this issue: “[the Plaintiffs] have no evidence

    to support the other basic elements of their claims—causation or a cognizable injury. Plaintiffs

    simply have no evidence that any physician was misled by any such marketing into writing a

    prescription that caused harm to Plaintiffs.” This statement, without more, does not amount to a

    developed argument. “It is not sufficient for a party to mention a possible argument in the most

    skeletal way, leaving the court to . . . put flesh on its bones.” Meridia Prods. Liab. Litig. v. Abbott

    Labs., 447 F.3d 861, 868 (6th Cir. 2006). Moreover, the Summit R & R, in reliance on the First

    Circuit’s decision in In re Neurontin Litigation, 712 F.3d 21, 37 (1st Cir. 2013), already rejected the

    proposition that Plaintiffs must specifically identify physicians who were misled by the Defendants’


                                                     -20-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 21 of 23. PageID #: 412912



    marketing claims in order to show causation. (Doc #: 1025 at 30-32.) It bears noting that the same

    Defendants who identify as Generic Manufacturers for the purposes of the present motion (Doc #:

    1860) have separately moved for summary judgment on the issue of causation (Doc #: 1894),

    wherein they identify themselves simply as “Manufacturers.” Thus, these causation arguments are

    addressed in a separate order. (Doc #: 2561).

           Finally, the Generic Manufacturers’ reply suggests that a number of statements Plaintiffs

    identify as false or misleading are “indeed true.” ( Doc #: 2447 at 9-10). This too is tantamount to

    a new argument that was not developed in the opening brief supporting the MSJ. The Plaintiffs’

    false marketing theories, revolving around the “nine categories” of falsehoods and

    misrepresentations, were clearly set forth in Summit and Cuyahoga complaints. If the moving

    Defendants assert that some or all of these nine categories of alleged misrepresentations are in fact

    true, it is their burden as the moving parties to establish that no genuine issue of material fact

    remains. Their attempt to raise the issue in a cursory manner in a reply brief is not well-taken.

           The Generic Manufacturers’ initial brief supporting their MSJ failed to develop any

    meaningful argument concerning causation. In addition, despite the Complaints’ clear identification

    of the categories of statements Plaintiffs have maintained are false from the outset of this litigation,

    the moving defendants did not advance the argument that some or all of those statements are indeed

    true in the opening brief, waiting until the reply to make such an argument.19 The Court deems these


            19
              Though the moving defendants are correct that “statements are not rendered false or
    misleading simply by Plaintiffs’ say so,” (Doc. # 2447 at 9), neither are the statements rendered true
    simply by Defendants’ say so. Furthermore, Generic Manufacturers’ argument would fail on the
    merits. Generic Manufacturers would have this Court find that medical use of opioids rarely causes
    addiction is an indisputable fact, based on a single reading of a statement during a deposition of a
    statement attributed to the FDA, which in turn points to a statement by the National Institute of
    Health, which in turn points to studies that have not been identified by Defendants as part of the

                                                     -21-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 22 of 23. PageID #: 412913



    belated or undeveloped arguments waived.

           C.      Pharmacies and Distributors’ MSJ (Doc #: 1883).

           Pharmacy and Distributor Defendants contend imposition of state tort liability would stand

    as an obstacle to DEA’s ability to regulate and enforce the Controlled Substances Act (“CSA”).

    Congress struck a balance between the risk of diversion and the risk of access to important

    medications and vested DEA with the authority to implement that framework. The Court has

    previously rejected this obstacle preemption argument, albeit with respect to the FDA, and now does

    so with respect to the DEA.

           D.      Non-RICO Small Distributors’ MSJ (Doc #: 1873).

           These Defendants contend that Ohio does not recognize a claim for fraud on a federal agency,

    the CSA does not provide a private cause of action or a remedy, and Plaintiffs’ claims are impliedly

    preempted under Buckman.

           Plaintiffs have not alleged a claim for fraud on a federal agency, the Court agrees that the

    CSA does not provide a private cause of action and, for numerous reasons previously articulated,

    Plaintiffs’ claims are not impliedly preempted under Buckman.



                                                    IV.

           In conclusion, the Court finds that Plaintiffs’ state law claims are not preempted and the

    RICO claims are not precluded. Generic Manufacturers’ additional argument, that there is no

    evidence they engaged in the false marketing or promotion of their generics, is not well-taken.

    Accordingly, the pending summary judgment motions on the question of preemption (Doc ##: 1873,



    record. The Court declines to do so.

                                                   -22-
Case: 1:17-md-02804-DAP Doc #: 2565 Filed: 09/03/19 23 of 23. PageID #: 412914



    1883, 1926, and 1860) are hereby DENIED.


          IT IS SO ORDERED.


                                           /s/ Dan Aaron Polster September 3, 2019
                                           DAN AARON POLSTER
                                           UNITED STATES DISTRICT JUDGE




                                               -23-
